    Case 2:20-cv-00578-TC Document 11 Filed 08/02/21 PageID.36 Page 1 of 8




        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION



 MICHAEL JOE ROBBINS,


                        Plaintiff,                               ORDER
                                                                  AND
                                                           MEMORANDUM DECISION
 vs.

                                                             Case No. 2:20-cv-578-TC

 RESIDENT VERIFY, LLC,

                        Defendant.




        Defendant Resident Verify, LLC, has moved the court to dismiss pro se plaintiff Michael

Joe Robbins’ Fair Credit Reporting Act (FCRA) claim with prejudice because he lacks standing

under Article III of the U.S. Constitution. Resident Verify, in its Rule 12(b)(1) motion, asserts

that Mr. Robbins has failed to allege facts demonstrating he has suffered a concrete injury-in-

fact.

        For the reasons set forth below, the court finds that Mr. Robbins has sufficiently alleged

standing to bring the claim. Accordingly, the court denies the motion to dismiss for lack of

subject matter jurisdiction. But the court also finds that Mr. Robbins has not alleged facts that

state a cause of action under the FCRA. As a result, the court dismisses the complaint without

prejudice and gives Mr. Robbins leave to correct the deficiencies through a motion to amend.




                                                 1
   Case 2:20-cv-00578-TC Document 11 Filed 08/02/21 PageID.37 Page 2 of 8




                               FAIR CREDIT REPORTING ACT

       Although Mr. Robbins does not cite to a particular section of the FCRA, it appears from

his allegations that he is attempting to allege a claim under 15 U.S.C. § 1681e(b), which provides

that “[w]henever a consumer reporting agency prepares a consumer report it shall follow

reasonable procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.” A plaintiff may allege either a negligent or a willful

violation of that section. 15 U.S.C. §§ 1681n, 1681o; Eller v. Trans Union, LLC, 739 F.3d 467,

473 (10th Cir. 2013). To prevail, the plaintiff must establish four elements: (1) the credit

reporting agency (CRA) “failed to follow reasonable procedures to assure the accuracy of its

reports”; (2) “the report in question was, in fact, inaccurate”; (3) the plaintiff suffered injury; and

(4) the CRA’s failure to follow reasonable procedures caused that injury. Eller, 739 F.3d at 473.

                      STANDARD OF REVIEW UNDER RULE 12(B)(1)

       A party’s motion to dismiss under Rule 12(b)(1) takes one of two forms: a facial

challenge (focusing only on the complaint’s allegations) or a factual challenge (producing

materials outside the complaint to establish jurisdictional facts). Holt v. United States, 46 F.3d

1000, 1002–03 (10th Cir. 1995). When reviewing a facial challenge, the court must take the

complaint’s allegations as true. Id. at 1002. But if a defendant challenges jurisdiction based on

facts outside the complaint, the court “may not presume the truthfulness of the complaint’s

factual allegations.” Id. at 1003. Instead, the court evaluate the evidence of jurisdictional facts.

To do so, the court “has wide discretion to allow affidavits, other documents, and a limited

evidentiary hearing[.]” Id.

       Resident Verify brings a factual challenge to Mr. Robbins’ complaint, but it proffers

information rather than submitting supporting evidence. For purposes of this analysis, the court



                                                   2
    Case 2:20-cv-00578-TC Document 11 Filed 08/02/21 PageID.38 Page 3 of 8




takes the information at face value, understanding that Resident Verify would likely be able to

provide the necessary evidence to support its proffer.

                               PLAINTIFF’S ALLEGATIONS1

       Mr. Robbins alleges in simple terms that Resident Verify is a background check company

that reported inaccurate criminal-record information about him to his landlord, resulting in loss

of his lease and embarrassment when the information was publicized to managers of the

property. Specifically, he contends that

       Resident Verify® is a background check company used in my apartments in
       Oregon to screen residents. the [sic] company has me pleading guilty to
       Kidnapping 2 a false charge [sic] also a sex crime, causing me to be denied
       multable [sic] times on my screening and embarrassing me in front of apt.
       managers.

(Compl. p. 2, ECF No. 1.) As grounds for his claim, he simply writes, “Resident Verify violated

the Fair Credit Reporting Act (FCRA) when I screened my name. I had a Guilty Plea of

Kidnapping 2 which is untrue.” (Id. p. 3.) In the “Injury” section of his complaint, he similarly

alleges that because of Resident Verify’s report, “I have been denied in my own apartments [sic]

for lease renewel [sic] and embarrassed by presenting this information to my property

management.” (Compl. p. 4.)

       In its motion, Resident Verify adds information Mr. Robbins does not mention in his

complaint. Apparently, after Mr. Robbins learned of the inaccurate report, he

       contacted Resident Verify to submit a consumer dispute regarding the second-
       degree kidnapping record (a class B felony) at the center of his claim in this
       action, and [] Resident Verify processed his dispute in just one day, changing the



1
  Because Mr. Robbins is a pro se litigant, his “pleadings are to be construed liberally and held to
a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d
1106, 1110 (10th Cir. 1991). Even so, the court may not “supply additional factual allegations to
round out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v.
New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).
                                                 3
   Case 2:20-cv-00578-TC Document 11 Filed 08/02/21 PageID.39 Page 4 of 8




       reported conviction to unlawful imprisonment, a class C felony under Wash. Rev.
       Code § 9A.40.040.

(Mot. to Dismiss at 2–3, ECF No. 6.) Resident Verify then corrects Mr. Robbins’ allegation that

second-degree kidnapping is a sex crime. Citing to the criminal statutes of the State of

Washington (where Mr. Robbins was apparently convicted), Resident Verify asserts that neither

“unlawful imprisonment” nor “second-degree kidnapping” is “a sex crime standing alone.” (Id.

at 5; but see Wash. Rev. Code Ann. § 9A.40.030 (3)(b) (“Kidnapping in the second degree with a

finding of sexual motivation under RCW 9.94A.835 or 13.40.135 is a class A felony.”).)

       After Resident Verify corrected its mistake, Mr. Robbins’ “lease renewal application was

subsequently approved by the same property management company referenced in the

Complaint.” (Mot. at 5.) Mr. Robbins, in his opposition to the motion to dismiss, confirms that

the apartment management company renewed his lease after Resident Verify fixed the problem.

       I literally just ran my name through Resident Verify to move into my new apt. in
       February of 2021. I passed. Also more deception in the request for dismissal, is
       how the information (false) was obtained. I did not see this info first. The ladies
       of the front desk of the apt. seen it first. I had my lease renewal denied. So the
       higher management extended my current lease so that I wouldn’t be kicked out.

(Opp’n to Mot. Dismiss at 1, ECF No. 9.)

       Resident Verify’s statement of additional facts does not diminish Mr. Robbins’

allegations that Resident Verify did initially submit an inaccurate report and, as a result, Mr.

Robbins suffered embarrassment and a denial (albeit short-lived) of his lease renewal

application. Still, Resident Verify argues the alleged injury is so de minimis that it does not meet

the Article III standing requirement that the plaintiff has suffered a concrete injury.

                                    PLAINTIFF’S STANDING

       To establish standing under Article III, Mr. Robbins must allege that he “(1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that


                                                  4
    Case 2:20-cv-00578-TC Document 11 Filed 08/02/21 PageID.40 Page 5 of 8




is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547 (2016). Resident Verify focuses on the injury-in-fact element, which requires a

plaintiff to “show that he or she suffered ‘an invasion of a legally protected interest’ that is

‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.” Id. at

1548 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

       Resident Verify argues that Mr. Robbins “cannot credibly allege that such a slight

distinction between two felony offenses, appearing on his consumer report for only a day after

his dispute, caused him any concrete injury.” (Mot. at 5.) According to Resident Verify, the

       alleged injury relies on the flawed premise that if Plaintiff’s consumer report
       stated that he pled guilty to unlawful imprisonment (i.e., the crime for which
       Plaintiff was convicted), instead of second-degree kidnapping, it would have been
       viewed differently by his apartment manager in the lease renewal process or
       would have been less embarrassing for Plaintiff. This assertion is simply not
       credible.

(Id. at 4.) The court disagrees.

       First, Resident Verify reported inaccurate information to the apartment manager, which

resulted in denial of Mr. Robbins’ lease renewal application. That is a concrete injury under

FCRA. See TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2208–09 (2021) (holding in a FCRA

case that when a credit reporting agency disseminated false information in plaintiffs’ credit files

to third parties, plaintiffs suffered the concrete harm necessary to establish Article III standing).2

       Second, even if the apartment managers would not have had a materially different

reaction to the correct information, Mr. Robbins says he was embarrassed when the “ladies of the

front desk”3 heard he had been convicted of second-degree kidnapping. Nothing in the record


2
  When making its determination in TransUnion, the Court assumed, for purpose of its analysis,
that the plaintiffs had properly alleged an important element of their FCRA claim (that is, that
the credit reporting agency failed to use reasonable procedures when internally maintaining the
plaintiffs’ credit files). TransUnion, 141 S. Ct. at 2208.
3
  Opp’n to Mot. to Dismiss, ECF No. 9.
                                                  5
   Case 2:20-cv-00578-TC Document 11 Filed 08/02/21 PageID.41 Page 6 of 8




contradicts that allegation. Embarrassment, although intangible, can be a concrete injury under

FCRA. See, e.g., Spokeo, 136 S. Ct. at 1549 (addressing standing under FCRA, the Court said

“[a]lthough tangible injuries are perhaps easier to recognize, we have confirmed in many of our

previous cases that intangible injuries can nevertheless be concrete.”); Stevenson v. TRW Inc.,

987 F.2d 288, 296 (5th Cir. 1993) (“Actual damages [under FCRA] include humiliation or

mental distress[.]”); Magruder v. Capital One, N.A., ___ F. Supp. 3d ___, No. 19-57 (RDM),

2021 WL 1999544, *6 (D.D.C. May 19, 2021) (finding that alleged emotional distress from

credit reporting agency’s dissemination of false information was a “legally cognizable injury in

fact for purposes of Article III.”); Anderson v. Equifax Info. Servs. LLC, 292 F. Supp. 3d 1211,

1220 (D. Kan. 2017) (“Under the FCRA actual damages ‘may include humiliation and

embarrassment, even if the consumer suffered no out-of-pocket losses.’”) (quoting Tilley v.

Global Payments, 603 F. Supp. 2d 1314, 1325 (D. Kan. 2009)).

       Finally, although Mr. Robbins alleges what could be considered a de minimis injury, the

court finds he has established a concrete harm and has standing to bring his claim. See, e.g.,

Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 983 (2017) (“For standing purposes, a loss of

even a small amount of money is ordinarily an ‘injury.’”); United States v. Students Challenging

Regulatory Agency Procedures (SCRAP), 412 U.S. 669, 689 n.14 (1973) (“‘Injury in fact’

reflects the statutory requirement that a person be ‘adversely affected’ or ‘aggrieved,’ and it

serves to distinguish a person with a direct stake in the outcome of a litigation—even though

small—from a person with a mere interest in the problem.”).

       For these reasons, the court denies Resident Verify’s Rule 12(b)(1) Motion. But the court

finds that Mr. Robbins’ complaint is deficient for a different reason. He has failed to state a

claim upon which relief may be granted under FCRA.



                                                 6
   Case 2:20-cv-00578-TC Document 11 Filed 08/02/21 PageID.42 Page 7 of 8




                             FAILURE TO STATE A FCRA CLAIM

        As Resident Verify points out, Mr. Robbins does not allege facts showing Resident

Verify failed to follow reasonable procedures to assure accuracy of the report it gave to the

property manager. Without allegations to establish that second element of a claim under

§ 1681e(b), his claim fails as a matter of law. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)); Fed. R. Civ. P. 12(b)(6) (allowing dismissal for failure to

state a claim); Fed. R. Civ. P. 8(a)(2) (a complaint must contain a “short and plain statement of

the claim showing that the pleader is entitled to relief”).

        In fairness to Mr. Robbins, the court will give him an opportunity to amend his complaint

to include information supporting that second element. “Without apparent grounds to deny

leave—such as undue delay, repeated failure to cure deficiencies in the pleadings, or undue

prejudice to the opposing party—the court should [give the plaintiff] ‘an opportunity to test his

claim on the merits.’” Staats v. Cobb, 455 F. App’x 816, 818 (10th Cir. 2011) (quoting Foman

v. Davis, 371 U.S. 178, 182 (1962); see also Murray v. Archambo, 132 F.3d 609, 612 (10th Cir.

1998) (“Fed.R.Civ.P. 15 provides that leave to amend ‘shall be freely given.’ This is especially

true here because [the plaintiff] is proceeding pro se.”); Hall v. Bellmon, 935 F.2d 1106, 1110

n.3 (10th Cir. 1991) (“[P]ro se litigants are to be given reasonable opportunity to remedy the

defects in their pleadings.”).

        If Mr. Robbins files a proposed amended complaint, he may not offer a conclusory

statement that Resident Verify did not follow reasonable procedures. He must allege facts

supporting that conclusion. If the court views his proposed amendment and finds he has not



                                                    7
   Case 2:20-cv-00578-TC Document 11 Filed 08/02/21 PageID.43 Page 8 of 8




stated facts supporting all the elements, court will deny his request for leave to amend and

dismiss the case with prejudice.

                                             ORDER

       For the foregoing reasons, Resident Verify, LLC’s Motion to Dismiss for lack of subject

matter jurisdiction (ECF No. 6) is DENIED. But because Mr. Robbins does not state a claim for

relief under FCRA § 1681e(b), the court DISMISSES THE CASE WITHOUT PREJUDICE.

Mr. Robbins may file a motion asking for permission to file an amended complaint (a copy of the

proposed complaint must be attached to the motion). His motion, should he choose to file one,

must be postmarked no later than August 27, 2021. If Mr. Robbins does not file a timely motion,

the court will dismiss the case with prejudice.


       DATED this 2nd day of August, 2021.


                                              BY THE COURT:




                                              TENA CAMPBELL
                                              U.S. District Court Judge




                                                  8
